Title: From Thomas Jefferson to Albert Gallatin, 2 July 1803
From: Jefferson, Thomas
To: Gallatin, Albert


          
            Th:J. to mr Gallatin 
                     
            July 2. 1803.
          
          The arrangement you propose as to supervisors is approved. to wit
          Vermont. the marshal to do the duties
          New York. the Naval officer.
          Rhode isld. either Nichols the Navl. officer of Newport, or Slocum the Surveyor. Newport has complained with reason that all general offices have been given to Providence, & none to Newport.
          New Jersey. not to the loan officer. the Marshal or any other officer of late appointment.
          
            Th:J.
          
         